          Case 4:18-cv-40164-TSH Document 76 Filed 04/15/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



Marti,
                              Plaintiff,
                                                          CIVIL ACTION
               v.
                                                          NO. 18-40164-TSH
Schreiber/Cohn, LLC et al.,
                              Defendants,



                                     JUDGMENT


HILLMAN, D. J.


         In accordance with the Court's Memorandum and Order dated 4/15/20,

granting defendants’ motion for summary judgment in the above-entitled action, it

is hereby ORDERED:

                    Judgment for the       Defendants




                                                    By the Court,


         4/15/20                                    /s/ Martin Castles
          Date                                      Deputy Clerk
